DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 1/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 1/24/2022, with respect to office action dated 11/9/2021 have been fully considered and are persuasive.  The rejections of 11/9/2021 have been withdrawn. 

Reason for Allowance
Claims 1, 3, 5, and 7 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an independently controlling multi-die power module and  temperature device for obtaining within one cycle, a signal that is representative of the temperature of one die among the dies of the multi-die power module when the die is not conducting, measuring with the same cycle the equivalent resistor value of the internal gate resistors of all the dies in parallel in order to set a reference temperature that is dependent of the temperature of all the dies of the multi-die power module when the dies are not conducting,  comparing the signal that is representative of the temperature of one die to the signal that is representative of the reference temperature,  reducing the duration of the conducting time of the die or reducing the duration of the conducting time of the other dies of the multi-die power module according to the comparison result.
The closest reasonable prior art reference is Mollov et al. (EP3026801) teaches a multi-die temperature sensor within one cycle of the signal.  However, Mollov does not teach measuring temperature when the die is not conducting and measuring temperature based on signals that are 

The secondary reference, Hasegawa et al. (6288597) teaches measuring semiconductor temperature when the semiconductor is off.  However, Hasegawa does not teach comparing the signal that is representative of the temperature of one die to the signal that is representative of the reference temperature, reducing the duration of the conducting time of the die or reducing the duration of the conducting time of the other dies of the multi-die power module according to the comparison result.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, an independently controlling multi-die power module and  temperature device for obtaining within one cycle, a signal that is representative of the temperature of one die among the dies of the multi-die power module when the die is not conducting, measuring with the same cycle the equivalent resistor value of the internal gate resistors of all the dies in parallel in order to set a reference temperature that is dependent of the temperature of all the dies of the multi-die power module when the dies are not conducting,  comparing the signal that is representative of the temperature of one die to the signal that is representative of the reference temperature,  reducing the duration of the conducting time of the die or reducing the duration of the conducting time of the other dies of the multi-die power module according to the comparison result.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855